DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the imaging device" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Boydens et al. (US 2020/0208984).
Regarding claim 17, Boydens discloses a method of retrieving formed bales of crop material 308 in FIG. 4 from a field 302, the method comprising: 
providing an aerial vehicle 320 having an imaging device 322, a bale identifier (paragraph 29, line 1: “bale-crop-type-data, which is representative of the type of crop that is included in the bale 108”), and a position locator 324; 
flying the aerial vehicle 320 over the field 302 (paragraph 98, lines 1-2: “Use of an aerial vehicle 320 … to obtain an overview of the field 302”); 

identifying a bale 108 in FIG. 1 in the captured image of the field (field-image-data), with the bale identifier (paragraph 90, lines 2-4: “The controller 304 can perform an object recognition algorithm on the field-image-data (data that is representative of the swath 302 and/or a bale 308) in order to determine … crop-type (bale-crop-type-data)”); 
determining a location of the identified bale 108 with the position locator 324 (paragraph 21, lines 1-3: “The controller 104 receives bale-location-data 110 that is representative of the location of a plurality of bales 108 in the agricultural field 102. The bale-location-data 110 can include a plurality of sets of bale-coordinates, such as GPS coordinates”); and 
communicating the location of the bale 108 to a retriever (to pick up the bales from the field) (paragraph 73, lines 1-2: “the baler 200 can send … the estimated location … of bales that have been dropped.” Paragraph 22, lines 3-4: “The bale-pick-up-data 112 is associated with an operation to pick up the bales 108 from the field 102”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 2, 7, 9-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Boydens et al. (US 2020/0208984) in view of Barbosa et al. (US 2017/0245419).
Regarding claim 1, Boydens discloses a bale retrieval system in FIG. 4 comprising: 
an aerial vehicle 320 operable to fly over a field 302 (paragraph 86, lines 1-2: “The unmanned vehicle 320 can be an unmanned aerial vehicle (sometimes referred to as a drone)” Paragraph 98, lines 1-2: “Use of an aerial vehicle 320 … to obtain an overview of the field 302”); 
an imaging device 322 mounted on the aerial vehicle 320 and operable to capture an image of the field 302 (paragraph 88, lines 1-2: “the sensor 322 is a camera that can acquire field-image-data”); 
a position locater 324 operable to determine a position on the field 302 (paragraph 96, lines 1-2: “the vehicle 320 may have a location-determining-system 324 … that provides vehicle-location-data”); 
a controller 304 in communication with the imaging device 322 and the position locater 324 (paragraph 76, lines 7-9: “The controller 304 can then use a simple trigonometric algorithm to attribute field-location-data to objects/areas that are represented by the field-image-data based on the vehicle-location-data, the camera-direction-data”), 
the controller 304 including a processor and a memory (paragraph 12, lines 3-4: “computer may be considered as any appropriate hardware, including a digital signal processor, a microcontroller, and an implementation in read only memory”), wherein the processor is operable to execute an algorithm to: 

determine a location of the bale identified in the image with the position locator (paragraph 21, lines 1-3: “The controller 104 receives bale-location-data 110 that is representative of the location of a plurality of bales 108 in the agricultural field 102. The bale-location-data 110 can include a plurality of sets of bale-coordinates, such as GPS coordinates”); and 
communicate the location of the bale 108 in FIG. 1 in the field 102 to a bale retriever (to pick up the bales from the field) (paragraph 73, lines 1-2: “the baler 200 can send … the estimated location … of bales that have been dropped.” Paragraph 22, lines 3-4: “The bale-pick-up-data 112 is associated with an operation to pick up the bales 108 from the field 102”).
Boydens fails to disclose that the memory has a bale mapping algorithm stored thereon, wherein the processor is operable to execute the bale mapping algorithm.
The limitation of a “memory” having “a bale mapping algorithm stored thereon, wherein the processor is operable to execute the bale mapping algorithm” is a nonfunctional descriptive limitation.  The first step of identifying a bale, the second step of determining a location of the bale and the third step of communicating the location of the bale do not rely upon storing the bale mapping algorithm or executing the bale mapping algorithm. Therefore, the limitation of a memory having a bale mapping algorithm stored thereon, wherein the processor is operable to execute the bale mapping algorithm does not carry patentable weight. If the memory did not store the bale mapping algorithm or the processor did not execute the bale mapping algorithm, 
However, for compact prosecution, it is pointed out that Barbosa discloses that a memory has a bale mapping algorithm (corresponding to a plurality of crop locations) stored thereon (paragraph 77, lines 4-5: “The plurality of locations and the sensor data are stored in a memory 403. A mapping correlating the crop information with the plurality of locations in the agricultural area is generated 404”), wherein the processor is operable to execute the bale mapping algorithm (paragraph 37, lines 6-7: “a processor that generates a mapping correlating the crop information with the plurality of locations in the agricultural area”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system in Boydens by incorporating this feature taught in Barbosa for the purpose of allowing a user to more easily visualize the locations of the bales on the field. 
Regarding claim 2, Boydens discloses that the aerial vehicle is one of a manned aerial vehicle, an un-manned aerial vehicle, or a satellite (paragraph 86, lines 1-2: “The unmanned vehicle 320 can be an unmanned aerial vehicle).
Regarding claims 7 and 15, Boydens discloses that the processor is operable to execute the bale mapping algorithm to calculate a retrieval sequence (ordered sequence) for retrieving multiple bales 108 in the field 102, and communicate the retrieval sequence to the retriever (paragraph 40, lines 1-3: “the controller 104 can determine the ordered sequence based on bale-crop-type-data for each of the bales 108. For instance, the ordered sequence can include bale-
Regarding claim 9, Boydens discloses that the imaging device 322 includes a camera (paragraph 88, lines 1-2: “the sensor 322 is a camera that can acquire field-image-data”). 
Regarding claim 10, Boydens discloses that the position locator includes a Global Positioning Satellite (GPS) system (paragraph 96, lines 1-2: “the vehicle 320 may have a location-determining-system 324, such as GPS”). 
Regarding claim 11, Boydens discloses a bale retrieval system in FIG. 4 comprising: 
an un-manned aerial vehicle 320 operable to fly over a field 302 (paragraph 86, lines 1-2: “The unmanned vehicle 320 can be an unmanned aerial vehicle (sometimes referred to as a drone)” Paragraph 98, lines 1-2: “Use of an aerial vehicle 320 … to obtain an overview of the field 302”)
an camera 322 mounted on the un-manned aerial vehicle 320 and operable to capture an image of the field 302 (paragraph 88, lines 1-2: “the sensor 322 is a camera that can acquire field-image-data”);
a GPS receiver 324 mounted on the un-manned aerial vehicle 320 and operable to determine a position of the un-manned aerial vehicle 320 over the field 302 at the time the imaging device or camera 322 captures an image (paragraph 96, lines 1-3: “the vehicle 320 acquires field-location-data associated with field-image-data. For example, the vehicle 320 may have a location-determining-system 324, such as GPS, that provides vehicle-location-data that is representative of the location of the vehicle 320 when the field-image-data is acquired.”); 
a controller 304 in communication with the camera 322 and the GPS receiver 324 (paragraph 76, lines 7-9: “The controller 304 can then use a simple trigonometric algorithm to 
the controller 304 including a processor and a memory (paragraph 12, lines 3-4: “computer may be considered as any appropriate hardware, including a digital signal processor, a microcontroller, and an implementation in read only memory”), wherein the processor is operable to execute an algorithm to: 
identify a bale included in an image captured by the camera 322 (paragraph 90, lines 2-4: “The controller 304 can perform an object recognition algorithm on the field-image-data (data that is representative of the swath 302 and/or a bale 308) in order to determine … crop-type (bale-crop-type-data)”); 
determine a location of the bale identified in the image with the GPS receiver (paragraph 21, lines 1-3: “The controller 104 receives bale-location-data 110 that is representative of the location of a plurality of bales 108 in the agricultural field 102. The bale-location-data 110 can include a plurality of sets of bale-coordinates, such as GPS coordinates”); and 
communicate the location of the bale 108 in FIG. 1 in the field 102 to a bale retriever (to pick up the bales from the field) (paragraph 73, lines 1-2: “the baler 200 can send … the estimated location … of bales that have been dropped.” Paragraph 22, lines 3-4: “The bale-pick-up-data 112 is associated with an operation to pick up the bales 108 from the field 102”).
Boydens fails to disclose that the memory has a bale mapping algorithm stored thereon, wherein the processor is operable to execute the bale mapping algorithm.
The limitation of a “memory” having “a bale mapping algorithm stored thereon, wherein the processor is operable to execute the bale mapping algorithm” is a nonfunctional descriptive limitation.  The first step of identifying a bale, the second step of determining a location of the 
However, for compact prosecution, it is pointed out that Barbosa discloses that a memory has a bale mapping algorithm (corresponding to a plurality of crop locations) stored thereon (paragraph 77, lines 4-5: “The plurality of locations and the sensor data are stored in a memory 403. A mapping correlating the crop information with the plurality of locations in the agricultural area is generated 404”), wherein the processor is operable to execute the bale mapping algorithm (paragraph 37, lines 6-7: “a processor that generates a mapping correlating the crop information with the plurality of locations in the agricultural area”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system in Boydens by incorporating this feature taught in Barbosa for the purpose of allowing a user to more easily visualize the locations of the bales on the field. 

Claims 3, 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Boydens et al. (US 2020/0208984) in view of Barbosa et al. (US 2017/0245419) and Saez et al. (US 2018/0156770).

However, in an analogous art, Saez discloses that an imaging device 160 in FIG. 3 is positioned to face in a substantially downward vertical direction (paragraph 65, lines 1-2: “a downward facing camera/sensor 160 may be disposed on the lower portion 116 of the UAS 108”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system in Boydens and Barbosa by incorporating this feature taught in Saez for the purpose of obtaining the broadest possible view of the field from the aerial vehicle.
Regarding claim 5, Boydens discloses that the position locator 324 is mounted to the aerial vehicle 320 and is operable to determine a location of the aerial vehicle 320 over the field 302 (paragraph 96, lines 1-3: “the vehicle 320 may have a location-determining-system 324, such as GPS, that provides vehicle-location-data that is representative of the location of the vehicle 320 when the field-image-data is acquired.”) such that the location of the aerial vehicle 320 at the time the image including the bale 308 is captured substantially corresponds to the position of the bale 308 in the field 302 (paragraph 96, lines 7-9: “The controller 304 can then use a simple trigonometric algorithm to attribute field-location-data to objects/areas that are represented by the field-image-data based on the vehicle-location-data” Paragraph 97, lines 1-2: “the controller 304 determines the bale-location-data 310 based on the field-data 318 and the field-location-data.”). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Boydens et al. (US 2020/0208984) in view of Barbosa et al. (US 2017/0245419) and Saez et al. (US 2018/0156770), and further in view of Giuffrida et al. (US 2020/0159252).
Regarding claim 4, the combination of Boydens, Barbosa and Saez fails to disclose that the aerial vehicle includes a gimbal supporting the imaging device. 
However, in an analogous art, Giuffrida discloses that an aerial vehicle 18 in FIG. 29 includes a gimbal 220 supporting an imaging device 19 (paragraph 76, lines 1-2: “The unmanned aircraft 18 may include one or more cameras 19 configured to provide aerial images 62 … the camera 19 may be mounted on a gimbal 220 support”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system in Boydens, Barbosa and Saez by incorporating this feature taught in Giuffrida for the purpose of keeping the imaging device steady and aligned in the event that the aerial vehicle tilts with respect to the horizon.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Boydens et al. (US 2020/0208984) in view of Barbosa et al. (US 2017/0245419) and Johnson (US 2021/0105948).
Regarding claims 6 and 14, the combination of Boydens and Barbosa fails to disclose that the processor is operable to execute the bale mapping algorithm to generate a map of the field, wherein the map of the field indicates the location of the bale in the field. 
However, in an analogous art, Johnson discloses that a processor (computing device) is operable to execute a bale mapping algorithm to generate a map of the field, wherein the map of the field indicates the location of the bale in the field (claim 10, lines 1-2: “one or more . 

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Boydens et al. (US 2020/0208984) in view of Barbosa et al. (US 2017/0245419) and High et al. (US 2017/0061394).
Regarding claims 8 and 16, the combination of Boydens and Barbosa fails to disclose that the un-manned aerial vehicle is configured to operate autonomously within a perimeter of the field to identify and locate all bales located within the perimeter of the field. 
However, in an analogous art, High discloses that an un-manned aerial vehicle 206 in FIG. 2 is configured to operate autonomously within a perimeter (geographic boundaries) of a field (paragraph 30, lines 3-4: “when the geographic boundaries of the field are determined … those corner coordinates can be provided to the crop-monitoring airborne drone 206 to thereby facilitate the latter determining the boundaries of its monitoring range.”).  Furthermore, since Boydens already teaches identifying and locating all bales, the monitoring range disclosed by High would restrict the identifying and locating of the bales to a location within the perimeter of the field.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system in Boydens and Barbosa by incorporating this feature taught in High for the purpose of ensuring that only bales that are on the property of a user are identified and located for retrieval.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Boydens et al. (US 2020/0208984) in view of Barbosa et al. (US 2017/0245419) and Giuffrida et al. (US 2020/0159252).
Regarding claim 13, the combination of Boydens and Barbosa fails to disclose that the un-manned aerial vehicle includes a gimbal supporting the camera. 
However, in an analogous art, Giuffrida discloses that an un-manned aerial vehicle 18 in FIG. 29 includes a gimbal 220 supporting an imaging device 19 (paragraph 76, lines 1-2: “The unmanned aircraft 18 may include one or more cameras 19 configured to provide aerial images 62 … the camera 19 may be mounted on a gimbal 220 support”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system in Boydens and Barbosa by incorporating this feature taught in Giuffrida for the purpose of keeping the camera steady and aligned in the event that the un-manned aerial vehicle tilts with respect to the horizon.

Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over Boydens et al. (US 2020/0208984) in view of Saez et al. (US 2018/0156770).
Regarding claim 18, Boydens fails to disclose that the imaging device is positioned to face and maintain a substantially downward vertical direction, and that capturing the image of the field is further defined as capturing the image of the field directly beneath the aerial vehicle. 
However, Saez discloses that an imaging device 160 in FIG. 3 is positioned to face and maintain a substantially downward vertical direction (paragraph 65, lines 1-2: “a downward facing camera/sensor 160 may be disposed on the lower portion 116 of the UAS 108”), and that .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Boydens et al. (US 2020/0208984) in view of Ma et al. (US 2020/0334499).
Regarding claim 19, Boydens fails to disclose that the position locator is operable to determine a position of the aerial vehicle at the time the image is captured, and that determining a location of the identified bale with the position locator is further defined as determining a position of the aerial vehicle with the position locator at the time the image is captured. 
However, in an analogous art, Ma discloses that a position locator is operable to determine a position of the aerial vehicle at the time the image is captured (paragraph 73, lines 1-2: “the aerial vehicle can … determine a position when the aerial vehicle captures image 4”).  Furthermore, since Boydens already teaches determining a location of the identified bale with the position locator, Ma would further modify this teaching to perform the determination of the location of the identified bale at the time the image of the bale is captured.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Boydens et al. (US 2020/0208984) in view of Johnson (US 2018/0252530).
Regarding claim 20, Boydens fails to disclose generating a map of the field showing the location of the bale thereon, and communicating the map of the field to the retriever.
However, in an analogous art, Johnson discloses generating a map of the field showing the location of the bale thereon (paragraph 92, lines 3-4: “determine … a map of the field including the locations and orientations of the bales, and the … bale collection path or paths”), and communicating the map of the field to a retriever (paragraph 92, lines 5-7: “controller 20 may control movement of the machine through one or more actuators to cause the machine to follow the one or more bale collection paths and to engage and collect each bale on the path as the machine encounters the bale.”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system in Boydens by incorporating this feature taught in Johnson for the purpose of automatically and seamlessly managing the harvesting of baled crops. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM BHATTACHARYA whose telephone number is (571)272-7917. The examiner can normally be reached weekdays, 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAM BHATTACHARYA/Primary Examiner, Art Unit 2646